— In a claim to recover damages for personal injuries, the claimant appeals from an order of the Court of Claims (Lengyel, J.), dated October 31, 1984, which denied his application for leave to serve a late notice of claim.
Order affirmed, without costs or disbursements.
Based upon a review of the record, we conclude that the Court of Claims did not abuse its discretion in denying the claimant’s application to serve a late notice of claim pursuant to Court of Claims Act § 10 (6). The claimant failed to present sufficient evidence to establish that the State had notice of the essential facts constituting his claim or that the State had an opportunity to investigate the circumstances of the accident. In addition, no reasonable excuse has been offered for the delay. In view thereof, the claimant’s application was properly denied. Mollen, P. J., Weinstein, Rubin and Spatt, JJ., concur.